DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 06/05/2019.

Drawings
3.	The drawings were received on 06/05/2019 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1–3, 5, 8–10, 12, and 15–17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

5.	As to independent claim 1, the claim recites:
“identify a conditional consensus for a coordinated transaction based on the consensus data;”
“... (identify) context data of a coordinated process associated with the coordinated transaction;” and
“update the context data in response to a detection of an interim transaction associated with the coordinated process.”

As to independent claims 8 and 15, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “processor” and “memory” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “processor” language of these claims, the steps of “identify a conditional consensus for a coordinated transaction based on the consensus data,” “... (identify) context data of a coordinated process associated with the coordinated transaction,” and “update the context data in response to a detection of an interim transaction associated with the coordinated process” in the context of the claims encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  For instance, claim 1 recites the additional element of “a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor” to perform these steps.  The “processor” is 

As shown, the claimed processes include the elements of:
“a plurality of peers of a blockchain network;”
“a coordinated transaction;”
“a coordinated process associated with the coordinated transaction;” and
“an interim transaction associated with the coordinated process.”

These elements however merely describe the general technical or computing environment and restrict the processed information or data to a particular type or category.  Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Each claim further includes the additional elements of:
(a)   “collect consensus data from a plurality of peers of a blockchain network;” and
(b)   “store context data ....”

These elements however merely represent pre-solution activities involving the collection of data for use by the claimed process and activities comprising the storing of data which are tangentially related to the claimed process.  These activities are each considered insignificant “extra-solution 

Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.


6.	As to dependent claims 2–3, 5, 9–10, 12, and 16–17, each of these claims either recites additional step(s) that covers performance in the mind or merely restricts or links the processed information or data to a particular type, technological environment, or field of use, and as a whole is also directed and confined to the same process set forth in claims 1, 8, and 15.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Allowable Subject Matter
7.	Claims 4, 6–7, 11, 13–14, and 18–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

(a)	Padmanabhan et al., US 2020/0344132 A1, teaching a metadata driven rules engine on blockchain using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment.
(b)	Dasari et al., US 2020/0051011 A1, teaching supply chain forecasting system with blockchain controls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 12, 2021